IN THE SUPREME COURT OF PENNSYLVANIA

In the Matter of                           :   No. 1601 Disciplinary Docket No. 3
                                           :
                                           :   No. 36 DB 2010
PAUL JOSEPH STAUB, JR.                     :
                                           :   Attorney Registration No. 87556
                                           :
PETITION FOR REINSTATEMENT                 :   (Allegheny County)


                                        ORDER


PER CURIAM


       AND NOW, this 1st day of March, 2018, the Petition for Reinstatement is denied.

Petitioner is directed to pay the expenses incurred by the Board in the investigation and

processing of the Petition for Reinstatement. SeePa.R.D.E. 218(f).